              Case 4:19-cv-00029-DMR Document 15 Filed 04/24/19 Page 1 of 2


     David L. Fiol [SBN: 203546]
 1   dfiol@brentfiol.com
     BRENT & FIOL, LLP
 2   1000 Fourth Street, Suite 550
     San Rafael, CA 94901
 3   Tel: 415.839.8370
 4   Attorneys for Plaintiff SUNEEL KUMAR
 5
 6
 7
                                         UNITED STATES DISTRICT COURT
 8
                                    NORTHERN DISTRICT OF CALIFORNIA
 9
10   SUNEEL KUMAR,                              )   CASE NO. 19-cv-00029-DMR
11                                              )
                     Plaintiff,                 )
12                                              )
             vs.                                )
13                                              )   NOTICE OF SETTLEMENT AND
     COUNTY OF CONTRA COSTA,                    )   STIPULATED REQUEST FOR CONTINUANCE
14   CONTRA COSTA SHERIFF’S                     )   OF CASE MANAGEMENT CONFERENCE
     DEPUTY VALENTINE, CONTRA                   )
15   COSTA SHERIFF’S DEPUTY                     )
     PICKETT, and DOES 1-10,                    )
16                                              )
                     Defendants.                )
17                                              )

18
19
20           The parties wish to inform the court that all claims against all defendants were resolved by

21   settlement between the parties on April 23, 2019. In light of the settlement, the parties jointly request

22   that the court continue to a later date the Case Management Conference currently set for May 29, 2019

23   and vacate all other case deadlines, including the due date for responsive pleadings by defendants and

24   for filing of Rule 26(f) reports.

25
26           In light of the need for preparation and execution of a release and settlement agreement and

27   consequent approval of the settlement by the County of Contra Costa, the parties request that the new

28   conference date be set on or after July 29, 2019. The parties expect that plaintiff will be able to file a

                                                          1
      NOTICE OF SETTLEMENT AND STIPULATED REQUEST FOR                                        19-cv-00029-DMR
      CONTINUANCE OF CASE MANAGEMENT CONFERENCE
                Case 4:19-cv-00029-DMR Document 15 Filed 04/24/19 Page 2 of 2



 1   Request for Dismissal by that date.

 2                                                      Respectfully submitted,

 3
     Dated: April 24, 2019                              BRENT & FIOL, LLP
 4
 5                                                      By:_______/s/_________________
                                                              David L. Fiol
 6                                                            Attorney for Plaintiff
 7
 8   Dated: April 24, 2019                              SHARON L. ANDERSON
                                                        Contra Costa County Counsel
 9
                                                        By:_______/s/_________________
10                                                            Cameron D. Baker
                                                              Deputy County Counsel
11
                                                              Attorney for Defendants County of Contra
12                                                            Costa, Contra Costa Sheriff’s Deputy
                                                              Valentine, and Contra Costa Sheriff’s
13                                                            Deputy Pickett
14
15
16
                           PURSUANT TO STIPULATION, IT IS SO ORDERED
17
            The Case Management Conference set for May 29, 2019 is continued to
18
19   ________________________, 2019 at _______. All other case deadlines and dates are

20   vacated.
21
22   Dated:__________________                 _______________________________________
                                              Donna M. Ryu, United States Magistrate Judge
23
24
25
26
27
28

                                                    2
      NOTICE OF SETTLEMENT AND STIPULATED REQUEST FOR                                 19-cv-00029-DMR
      CONTINUANCE OF CASE MANAGEMENT CONFERENCE
